Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-16-2007

Buck Consul Inc v. Glenpointe Assoc
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4685




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Buck Consul Inc v. Glenpointe Assoc" (2007). 2007 Decisions. Paper 1462.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1462


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No. 05-4685
                                   _______________

                             BUCK CONSULTANTS, INC.

                                           v.

                            GLENPOINTE ASSOCIATES,
                            Defendant/Third-Party Plaintiff

                                           v.

                       MELLON FINANCIAL CORPORATION,
                                    Third-Party Defendant

                                   Glenpointe Associates,
                                              Appellant
                                  _________________

                      Appeal from the United States District Court
                             for the District of New Jersey
                              (D.C. Civil No. 03-00454)
                            District Judge: Jose L. Linares
                           _________________________

                              Argued November 28, 2006

                    Before: RENDELL and AMBRO, Circuit Judges
                              PRATTER,* District Judge


____________________

  *Honorable Gene E.K. Pratter, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                                    _______________

                             ORDER AMENDING OPINION
                                 _______________


       AND NOW, this 16 th day of March, 2007, the above Opinion and Judgment filed

on February 9, 2007 is amended as follows:

Opinion:

       Page 2, par. 2 replace first sentence with “For the reasons below, we affirm the

finding with respect to unreasonableness and vacate and remand the District Court’s

finding that Glenpointe acted in bad faith.”

       Page 22, par. 1 add footnote at the end of second sentence: “By noting the

inadequacy of the record presented to us, together with the District Court’s use of the

incorrect standard for determining bad faith, we are not foreclosing the District Court’s

possible determination on remand to undertake a closer re-examination of the full record

in the new light of our opinion (and permit additional evidence if it should desire to do

so) and, on the basis thereof, consider whether summary judgment should be awarded to

one party or the other. Of course, if that re-examination continues to disclose any genuine

issue of material factual disputes concerning bad faith, the resolution of such disputes

must be left to a jury.”

       Page 23, par. 2 replace sentence with “We affirm the District Court’s finding with

respect to the unreasonableness of Glenpointe’s withholding of its consent, but vacate and

remand the Court’s decision with regard to bad faith, and reverse its decision to terminate
the Lease.”

Judgment:

       Page 2, par. 2, first sentence should be “ORDERED and ADJUDGED by this Court that

the Order of the District Court entered on September 20, 2005 is hereby Affirmed in part,

Vacated and Remanded in part, and Reversed in part.”



                                                           BY THE COURT:



                                                           S/Gene E.K. Pratter
                                                           Gene E.K. Pratter
                                                           United States District Court Judge

CMD/cc: John J. Gibbons, Esq.
        David M. Kohane, Esq.
        Michael S. Meisel, Esq.
        B. John Pendleton, Esq.